Schneider, J.,
dissenting. Notwithstanding that the record if before us, might show that I would have to adhere to the position expressed in my concurring opinion in Porter v. City of Oberlin, 1 Ohio St. 2d 143, it seems to me that when a Court of Common Pleas and a Court of Appeals differ as to the constitutionality of an ordinance, the constitutional question involved is so substantial as to require that we not render final judgment in the absence of the record and briefs and arguments on the merits.